Case 20-06044-NGH       Doc 65     Filed 06/24/21 Entered 06/24/21 17:06:50      Desc Main
                                  Document      Page 1 of 2




D. Blair Clark
LAW OFFICES OF D. BLAIR CLARK PC
967 E. Parkcenter Blvd., #282
Boise, ID 83706
Phone: (208) 475-2050
Fax: (208) 475-2055
Email: dbc@dbclarklaw.com
Idaho State Bar No. 1367

                       IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF IDAHO

     MICHIKO STEHRENBERGER,                             Adversary case no. 20-06044-NGH

     Plaintiff,                                         Chapter 7 case no. 20-00833-NGH
     v.                                                 JOINDER IN MOTION TO
     TAMIO LUCIEN STEHRENBERGER,                        DISMISS
     ANNA CHRISTINE STEHRENBERGER,
     et al

     Debtors/Defendants

       COMES NOW the Defendant Tamio Lucien Stehrenberger (“Tamio”), and joins in the Motion

to Dismiss filed by Defendant Anna Christine Stehrenberger, docket 45.

       Dated this 24th day of June, 2021.


                                                  LAW OFFICES OF D. BLAIR CLARK PC



                                                  by /s/
                                                  D. Blair Clark




JOINDER IN MOTION TO DISMISS – Page 1
Case 20-06044-NGH        Doc 65     Filed 06/24/21 Entered 06/24/21 17:06:50            Desc Main
                                   Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of June, 2021, I caused to be served a true and correct copy
of the foregoing by ECF AND electronic mail, to the following:

Michiko Stehrenberger
2500 Blanchard Road
Santa Rosa Valley, CA 93012
document.request@gmail.com
(*email service preferred)

Alexandra Caval, for Anna
Christine    Stehrenberger,
Defendant


                                              /s/ D. Blair Clark

                                              D. Blair Clark




JOINDER IN MOTION TO DISMISS – Page 2
